Matter of Yesennia B. (Angel N.) (2014 NY Slip Op 06264)
Matter of Yesennia B. (Angel N.)
2014 NY Slip Op 06264
Decided on September 23, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on September 23, 2014Friedman, J.P., Acosta, Saxe, Gische, Kapnick, JJ.


12985 12984 12983

[*1] In re Yesennia B., etc., A Child Under the Age of Eighteen Years, etc.,
andAngel N., Respondent-Appellant, Administration for Children Services, Petitioner-Respondent.
Richard L. Herzfeld P.C., New York (Richard L. Herzfeld of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Kristin M. Helmers of counsel), for respondent.
Order of disposition, Family Court, Bronx County (Carol R. Sherman, J.), entered on or about December 11, 2013, which, upon a fact-finding determination that respondent sexually abused the subject child, released the child to the custody of her mother, and directed respondent to comply with the terms and conditions specified in the final one-year order of protection, to attend a sex-offender program, and to remain under the supervision of the Administration for Children's Services for one year, unanimously affirmed, without costs. Appeals from orders, same court and Judge, entered on or about November 27, 2013 and on or about December 10, 2013, unanimously dismissed, without costs, as subsumed in the appeal from the order of disposition.
Application by respondent's assigned counsel to be relieved as counsel is granted (see [*2]Anders v California , 386 US 738 [1967]; People v Saunders , 52 AD2d 833 [1st Dept 1976]). We have reviewed the record and agree with counsel that there are no nonfrivolous issues that could be raised on this appeal.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 23, 2014
CLERK